 In the Matter of MCCARTHY CHEMICAL COMPANY, EMPLOYERandOIL WORKERS INTERNATIONAL UNION. CIO, PETITIONERIn the Matter of MCCARTHY CHEMICAL COMPANY, EMPLOYERandLOCAL UNION No. 195, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE FITTING INDUSTRY OF THEUNITED STATES AND CANADA, AFL, PETITIONERIn the MatterofMCCARTHY CHEMICAL COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCALUNIONNo.479,AFL,PETITIONERCases Nos. 39-RC-66, 39-RC-69, 39-RC-86, 39-RC-68, 39-RC--80,.and 39-RC-81, respectively.Decided September 20,1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a hearing in the above consoli-dated cases was held before James P. Wolf, hearing officer. Thehearing officer's rulings made at the hearing are free from prejudicial-error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.1Before the hearing, the Oil Workers moved to dismiss the petitions of the Pipefittersand the IBEW on the ground that a collective bargaining contract between it and theEmployer is a bar to these proceedings.We find no merit in this contention.The contractbetween the Oil Workers and the Employer executed on July 1, 1948,provides that thecontract"shall be in effect for one(1) year from July 1, 1948,until July 1, 1949, andthereafter from year to year, subject to amendment or termination by said parties afterJuly 1, 1948[1949], upon sixty(60) days notice to the other."We find that the contractis one terminable at will after July 1, 1949,and therefore is not a bar.Accordingly, themotion is hereby denied.Matter of Jacobsen Mfg. Co.,82 N.L. R. B. 1404.The Pipefitters also filed a "Motion to Intervene and Dismiss,"which is in fact amotion to intervene in Case No.39-RC-69.The hearing officer properly granted thismotion.86 N. L.R. B., No. 4.14 McCARTHY CHEMICAL COMPANY152.OilWorkers International Union, CIO, the Petitioner in CasesNumbered 39-RC-66 and 39-RC-69, herein called the Oil Workers;Local Union No. 195, United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL, the Petitioner in Cases Numbered 39-RC-68 and 39-RC-86, herein called the Pipefitters ; and InternationalBrotherhood of Electrical Workers, Local Union No. 479, AFL, thePetitioner in Cases Numbered 39-RC-80 and 39-RC-81, herein calledthe IBEW, are labor organizations claiming to represent employeesof the Employer 23.Questions affecting commerce exist concerning the representa-tion of the employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units; the determination of representatives:The unit contentions:The Oil Workers seeks to represent separate units of (1) operating,maintenance and laboratory employees, and (2) office and clericalworkers.The Pipefitters desires a unit of pipe fitters, pipe-fittingwelders, and helpers. 3The IBEW urges a unit of electricians andelectricians' helpers.The Employer agrees that the operating, maintenance, and labora-tory unit sought by the Oil Workers is appropriate. It takes no posi-tion with respect to the office and clerical unit sought by the OilWorkers, but would defer any election for that group until some futuredate, on the ground that it is planning to expand its office and clericalstaff when it achieves full production in the chemical plant.Both the Employer and the Oil Workers assert that the units soughtby the Pipefitters and the IBEW are inappropriate, allegedly because2After the hearing,District Lodge No.31, International Association of Machinists,herein called the IAM,filed a "Motion to Intervene and Reopen the Record."It asksthe Board to establish a separate unit of machinists and machinists'helpers or, in thealternative,to reopen the record to enable it to prove the appropriateness of its proposedunit.It asserts that it was not notified and had no knowledge of the present proceedingsuntil after the close of the hearing.In support of this motion,it submitted authorizationcards signed by 8 of the 21 employees in the proposed unit. All the cards were signed beforethe date of the hearing.We hereby grant the motion of the IAM to the following extent : As the question of theappropriateness of the unit sought by the IAM was not raised at the hearing,it is impossi-ble to resolve this question on the basis of the present record.We shall administrativelyadvise the Regional Director for the Sixteenth Region to conduct a further hearing for thepurpose of determining the appropriateness of the unit.However, we shall not delaythe present elections,but shall permit the employees in the alleged machinists craft unitto vote in the production and maintenance voting group,upon the condition that theirvotes be impounded.If we later determine that a machinists unit is appropriate,we shallnot count the impounded ballots. If we find that the proposed unit is inappropriate, weshall direct that they be opened and counted.Cf.Matterof J. I.Case Company, $1N. L. It. B. 651.8The Pipefitters also sought to Include apprentices.However, the Employer does nothave any apprentices. 16DECISIONS OF NATIONALLABOR RELATIONS BOARDthe employees proposed to be included in these units are not membersof a craft.The Pipefitters and the IBEW contend that the plant-wide unit sought by the Oil Workers is inappropriate, because it in-cludes employees in the categories sought by them.The Employer's operations:The Employer operates two plants, known as the Absorption plant,and the Chemical plant, on a 40-acre plot of land. The Absorptionplant processes natural gas from which it manufactures various pe-troleum products.The Chemical plant, which is not yet in full pro-duction,4 processes residual natural gases obtained from the Absorp-tion plant into various products used principally in the manufactureof plastics.Operations at both plants are integrated and coordinated under theover-all supervision of a plant manager, who is assisted by a super-intendent of operations and a superintendent of maintenance.Opera-ting employees may be interchanged between the two plants as theneeds of the Employer require.There is a single maintenance de-partment which serves both plants.The maintenance department isfunctionally subdivided into a machinist section, a carpenter section,.an instrument men section, a pipe fitters and welders section, and anelectrician section.The units sought by the Pipefitters and the IBEWinvolve, respectively, employees in the pipe fitters and welders section,and the electrician section of the maintenance department.Bargaining history:The Employer is the successor to Absorption Plant, Inc., whichoperated the Absorption plant from 1946, until January 1949. InJanuary 1949, the Employer corporation was formed.All assets ofthe Absorption Plant, Inc., were transferred to the Employer-which.has operated the Absorption plant since that date.On February10, 1948, as the result of a consent election, the Oil Workers was certi-fied as bargaining representative for all operating and maintenanceemployees at the Absorption plant.A contract between the OilWorkers and Absorption Plant, Inc., was executed on July 1, 1948.5The Employer, as successor to Absorption Plant., Inc., has considereditself bound by the terms of this contract.Both contracting partiesregard the contract as also covering employees in the Chemical plant.4The Chemical plant is being operated on an experimental basis at the present time.When certain technical problems are solved, commercial operation of the plant will becommenced.Although the Employer is unable to say when it will begin to producecommercially, it has installed all machinery necessary for commercial production and hasrecruited a full complement of employees.These employees will perform the same dutiesin the commercial operation of the Chemical plant as they now perform during the experi-mental phase." It is this contract which we have held not to be a bar. McCARTHY CHEMICAL COMPANY17The proposed production and maintenance unit:As previously stated, the Oil Workers desires a unit of productionand maintenance employees at both the Absorption and Chemicalplants.None of the other parties objects to this unit, except thatthe Pipefitters and the IBEW would exclude pipe fitters and elec-tricians.The unit proposed by the Oil Workers is a conventionalone and may be appropriate, depending on the outcome of the electionsdirected hereinafter.The proposed pipe fitters unit:The 18 pipe fitters, pipe-fitting welders and helpers whom the Pipe-fitters would establish as a separate unit, constitute the pipe fitters andwelders section of maintenance department.Under the supervisionof the foreman in charge of this section, these employees performskilled pipe fitting and welding maintenance work on pipes, boilers,and valve heads.They are not interchanged with other employeesin either the operations or the maintenance department and are theonly employees performing pipe fitters work.Before being hired,they are required to demonstrate a high degree of skill as pipe fittersand welders.We find that these employees comprise a craft groupand may, if they so desire, constitute a separate appropriate unit.6The proposed electricians unit:The electricians, whom the IBEW would represent in a separateunit, comprise the electricians section of the maintenance department.They are supervised by an electrician foreman, have a shop of theirown, and spend all their time performing electrical maintenance workon high voltage lines and plant equipment.They do not interchangewith other employees.All of the present electricians have servedapprenticeships with other employers and, in addition, have from 5to 10 years' experience as maintenance electricians.We find that theelectricians are a craft group and may, if they so desire, constitute aseparate appropriate unit.?As the electricians and pipe fitters may either constitute separateunits or be included in a production and maintenance unit, we shallmake no unit determinations for any of these three groups of em-ployees, until we have first ascertained the desires of the pipe fittersand electricians, as expressed in the elections directed hereinafter. Ifa majority of the employees in the pipe fitters voting group vote forPipefitters, or a majority of the employees in the electricians votinggroup vote for the IBEW, the members of that group will be taken tohave indicated their desire to constitute a separate appropriate, unit.'Matter of Alamo Refining Company,82 N. L.R. B. 1227;Matter of Procter and GambleManufacturing Company,78 N. L. R. B: 1054.7Matter of Aluminum Company of America,83 N. L. R. B. 398. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe proposed office and clerical unit:The office and clerical unit urged by the Oil Workers consists ofstenographers, file clerks, bookkeepers, and pay-roll clerks.The officestaff is located in a separate section of Absorption plant.The Em-ployer does not argue that the proposed unit is inappropriate, butcontends that no election should be held until the Chemical plant isin full production, at which time it expects to increase its office staff.However, the Employer was unable to state when full scale productionwill occur, or the extent to which the office staff will be enlarged bythe expansion.Under these circumstances, we do not believe that anelection for the present employees in this group should be postponed.,,Accordingly, we find that all office and clerical employees of theEmployer at its Winnie, Texas, plants, excluding supervisors as de-fined in Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.9We shall direct elections by secret ballot among the following groupsof employees at the Employer's Winnie, Texas, plants, excluding fromeach ' group guards, professional employees, and supervisors as de-fined in the Act.(1) All operating maintenance and laboratory employees, excludingmaintenance pipe fitters, pipe-fitting welders and their helpers, andmaintenance electricians and their helpers.(2)All maintenance pipe fitters, pipe-fitting welders and helpers.(3)All maintenance electricians and helpers.(4)All office and clerical employees.As previously indicated, we shall make no unit determinationas to the employees in voting groups (1), (2), and (3) until after theelections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in thevoting groups described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation or8Matter of J. I. Case Company,80 N. L.R. B. 217.9 The record discloses that Judy Turner, the secretary to the plant manager,is not aconfidential employee.We shall Include her In the unit. McCARTHY CHEMICAL COMPANY19'temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine :(a)Whether or not employees in voting groups (1) and (4) desireto be represented, for purposes of collective bargaining, by Oil Work-ers International Union, CIO.(b)Whether employees in voting group (2) desire to. be repre-sented, for purposes of collective bargaining, by Oil Workers Interna-tional Union CIO, or by Local Union No. 195, United Association ofJourneymen and Apprentices of the Plumbing & Pipe Fitting Indus-try of the United States and Canada, AFL, or by neither; and(c)Whether employees in voting group (3) desire to be repre-sented, for purposes of collective bargaining, by Oil Workers Interna-tionalUnion, CIO, or by International Brotherhood of ElectricalWorkers, Local No. 479, AFL, or by neither.